DETAILED FINAL OFFICE ACTION
This action is responsive to Applicant’s filing of a Response dated 10/19/2022, to a Non-Final Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 11/26/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,831,982 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Response to Arguments
Applicant’s filing of a new Oath/Declaration have been fully considered and are persuasive.  The Rejection under 35 U.S.C. 251 (Oath/Declaration) of claims 1 – 22 has been withdrawn. 

Applicant’s arguments and the sections cited in the MPEP with respect to the Claim Interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The limitations of “processing circuits”, “logic circuits”, “instructing circuits”, and “communication circuits” will be interpreted as not invoking Means plus Function under 35 U.S.C. 112(f).

Applicant’s amendments/ removal of the claim limitation “potentially” have been fully considered. Therefore, the rejection of claims 1 – 19 under 35 U.S.C. 112(b) regarding this limitation has been withdrawn. 

Applicant’s remarks and amendments to claims 4, 8, 14 and 18 have been fully considered and are persuasive.  The rejection 35 U.S.C. 112(b) and (d) of claims 4, 8, 14 and 18 has been withdrawn. 

Applicant’s amendments/removal of the claim limitation “and/” have been fully considered. Therefore, the rejection of claims 6 and 16 under 35 U.S.C. 112(b) regarding this limitation has been withdrawn. 

Applicant's arguments with regards to the rejection under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive.
Applicant has disregarded the entire teachings cited by the Examiner and has argued sections of the prior art of Song that are not specifically utilized in the rejection. More specifically, the Applicant utilized Figs. 7a and 7b in their argument where the Examiner specifically cites and displays in the rejection Figs. 5a, 5b, 6a, and 6b. Therefore, the Applicant has not properly argued the cited sections of Song and therefore the arguments are moot. As stated in the Non-Final rejection, Song teaches the claim limitations of the instant application, see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 11, and 15 – 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. U.S. Patent No. 9,544,880, hereinafter “Song”.

Claim 1:
A method performed by a radio node of a cellular network, the radio node being operable to apply a first table configuration in radio communications with User Equipment (UE), the first table configuration comprising at least one of a first Modulation and Coding Scheme (MCS) table and a first Channel Quality Indicator (CQI) table, wherein the at least one of the first MCS table and the first CQI table support a certain maximum modulation order, the method comprising:
Song disclose a method that utilizes the standard MCS and CQI tables that have a “certain maximum” modulation order, (e.g., 8:4 – 59 et seq., & Figs. 2a – 2c, and 5a – 8 with the supporting areas of the specification). It is noted that the interpretation of the limitation “certain maximum” is merely the maximum of the standard table before the modifications taught by Song, (e.g., 8:12 – 14, “That is, the highest order of modulation that can currently be used in a macro cell is 64QAM.”).
detecting that a higher modulation order, which is higher than the maximum modulation order of the first table configuration, is possible to use in a radio communication between the radio node and a first UE; and
Song teaches this by using types of reports, feedbacks and measurements as the catalyst for modifying the current tables to a higher modulation that are possible to use, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq. 22:62 – 23:40 et seq.,).  
instructing the first UE to apply a second table configuration in the radio communication, the second table configuration comprising at least one of a second MCS table and a second CQI table,
Song teaches applying the second tables, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 5a – 8 with the supporting areas of the specification). 
wherein a lowest modulation order of the first table configuration is maintained in the at least one of the second MCS table and the second CQI table as fallback in case it is desirable to use the lowest modulation order of the first table  configuration when the second table configuration is applied.
Song teaches applying the second tables with the lowest modulations from the first table for compatibility, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 5a – 8 with the supporting areas of the specification). Furthermore, under BRI, this “wherein clause” is nonfunctional descriptive language and does not further limit the claim.

Claims 8, 11, 18 and 20 – 22 teach similar limitations as claim 1 and are therefore rejected for similar reasons as stated above.

Claim 5:
The method of claim 1, wherein the at least one of the second MCS table and the second CQI table is a modification of the at least one of the first MCS table and the first CQI table, respectively, where a set of entries have been added for the higher modulation order and a set of entries for at least one modulation order in the at least one of the first MCS table and the first CQI table have been removed.
	As seen in Song, the modifications to the tables shows a set of entries have been added for the higher modulation order and a set of entries for at least one modulation order in the at least one of the first MCS table and the first CQI table have been removed, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 6a – 7b with the supporting areas of the specification).

    PNG
    media_image1.png
    250
    327
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    328
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    261
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    461
    267
    media_image4.png
    Greyscale


Claim 15 teaches similar limitations as claim 5 and is therefore rejected for similar reasons stated above.
Claims 6, 7, 16, and 17 have similar teachings as stated in claims 5 and 15. The cited areas used to reject claims 5 and 15 also teach the limitations of claims 6 and 16 and are therefore rejected for same cited areas as stated above.

Claim 9:
The method of claim 1, wherein the at least one of the second MCS table and the second CQI table is a modification of the at least one of the first MCS table and the first CQI table, respectively, where all entries of the at least one of the first MCS table and the first CQI table have been maintained in the at least one of the second MCS table and the second CQI table and a set of entries for the higher modulation order have been added.
	Song teaches adding higher modulations to the table while maintaining the modulations of the first table, (e.g., 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a – 2c, and 5a – 5b with the supporting areas of the specification).

    PNG
    media_image5.png
    246
    310
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    341
    336
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    449
    256
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    545
    241
    media_image8.png
    Greyscale

Claim 18 teaches similar limitations as claim 8 and is therefore rejected for similar reasons stated above.

Claim 10:
The method of claim 1, wherein the first and second table configurations further comprise a Transport Block Size table corresponding to the first and second MCS tables, respectively.
	Song teaches TBS tables corresponding to the first and second MCS tables, respectively, 5:35 – 57 et seq., 8:4 – 9:46 et seq., 22:62 – 23:40 et seq., Figs. 2a, 2c, 5a, 6a, and 7a with the supporting areas of the specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 12 – 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Einhaus et al. U.S. Patent No. 9,832,784, hereinafter “Einhaus”.

Claim 2:
The method of claim 1, wherein the radio node instructs the first UE to apply the second table configuration in the radio communication between the radio node and the first UE when a performance related parameter of signals communicated between the radio node and the first UE is above a threshold.
Song teaches, as seen in the above rejection, utilizing a second table to transmit information at a higher modulation, e.g., see above cited areas. Changing such a modulation is obvious since doing such will improve spectral efficiency, (e.g., 5:37 – 39, “In a first set of embodiments, high order modulation, such as 256QAM (quadrature amplitude modulation), may be used in a pico cell to improve the spectral efficiency.”). One could interpret the detection of a pico cell in use as a signal communication between the radio node and the first UE is “above a threshold”. However, to be more specific, Einhaus specifically teaches the use of threshold values in determining which tables to use in their communication, (e.g., 15:50 – 16:42 et seq., 23:26 – 52 et seq., 24:31 – 25:60 et seq., Figures, 5, 12 – 15, 17). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Einhaus’ use the thresholds with Song because the use of thresholds to trigger a computational change is common place and would yield a predictable result to utilize a different table to be able to handle the communication being sent. If not, then no communication can be sent and errors in the network system could occur. Also, as stated in Einhaus, 
“According to the current LTE restrictions (for more details refer to 3GPP TS 36.104, “Evolved Universal Terrestrial Radio Access (E-UTRA): Base Station BS Radio Transmission and Reception”, version 10.5.0), the first threshold value may be set to M.sub.0=0 dB and the second threshold value may be M.sub.1=3 dB. It is to be understood that these particular values depend on the network scenario, the implementation of the system, and the requirement in 3GPP TS 36.104. However, such values do not have to be considered limiting in any way, and might be modified in order to fulfil different requirements and comply with different network configurations.”
, e.g., 24:32 – 43. Therefore, utilizing a threshold are required as stated in the 3GPP TS 36.104 standards, which is incorporated by reference. Furthermore, as stated above, switching to a higher modulation would yield the result of improved spectral efficiency, (e.g., Song, 5:37 – 39).

Claim 12 teaches similar limitations as claim 2 and are therefore rejected for similar reasons as stated above.

Claim 3:
The method of claim 2, wherein the radio node instructs a second UE to apply the first table configuration in a radio communication between the radio node and the second UE when the performance related parameter of signals communicated between the radio node and the second UE is below the threshold.
This limitation is virtually identical to above claim 2 and is rejected for the same reasons. Utilizing a second UE does not change the method steps in any way and the mere difference of a “second UE” is mere duplication of parts and/or steps, MPEP 2144.04 VI. B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), duplicating the same steps for a second device that is the same as the first.

Claim 13 teaches similar limitations as claim 3 and are therefore rejected for similar reasons as stated above.

Claim 4:
The method of claim 3, wherein the radio node instructs the second UE by sending an instruction to the second UE explicitly instructing the second UE to apply the first table configuration, or by not sending an instruction to the second UE to apply the second table configuration thereby implicitly instructing the second UE to apply the first table configuration.
	This limitation is substantially similar to what is already claimed in claims 1 – 3. Therefore, the cited areas of those claims are relied upon in this rejection. Furthermore, Song teaches not sending anything to a UE to change the tables and using the table that was initially relied upon. Furthermore, the limitation of, “or”, which can be interpreted as alternative language in a method claim. Therefore, under BRI, if the prior art teaches not sending the instruction, the prior art does not have to teach the alternate limitation of sending the instruction since it does not need to occurring in a method step, See Ex Parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim 14 teaches similar limitations as claim 4 and are therefore rejected for similar reasons as stated above.


Conclusion                                                                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee: 
/Roland Foster/, Primary Examiner, Art Unit 3992
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992